Citation Nr: 0814439	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-28 311 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension by reason of need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2003 decision of the Department of 
Veterans Affairs Regional Office in St. Petersburg, Florida.

In April 2007, the Board remanded the present matter to the 
RO via the Appeals Management Center (AMC) in Washington D.C. 
for due process considerations; to obtain records from the 
Social Security Administration associated with the veteran's 
disability claim; to obtain additional VA treatment records 
not already included in the claims file; to schedule the 
veteran for a VA psychiatric examination to determine the 
nature and etiology of any current psychiatric disorder; and 
to schedule the veteran for a VA general medical examination 
to procure an extensive report concerning the nature and 
extent of all disabilities found to be present, to determine 
if he meets the criteria for a special monthly pension.  
Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

An April 1976 Board decision denied benefits for injuries 
from a June 1974 post-service gunshot wound, finding that the 
gunshot wounds were due to the veteran's own willful 
misconduct.  The veteran's resulting paralysis and associated 
disabilities may therefore not be considered for pension 
purposes.

A September 2007 rating decision by the RO granted non-
service connected disability pension based upon the veteran's 
several disabilities not related to his post-service gunshot 
wounds.  That issue is therefore not before the Board at this 
time.


FINDINGS OF FACT

1.  The veteran has the following service connected 
disability: diabetes mellitus type II, rated as 20 percent 
disabling; and the following nonservice-connected 
disabilities, not related to the post-service gunshot wounds:  
passive dependent personality disorder, rated as 50 percent 
disabling; hypertension, occurring before and not caused or 
accelerated by diabetes mellitus type II, rated as 10 percent 
disabling; gastroesophageal reflux disease, rated as 10 
percent disabling; hepatitis C, rated as 10 percent 
disabling; and seborrhea, rated as 10 percent disabling.  The 
combined evaluation for pension is 70 percent disabled.

2.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

3.  The evidence does not demonstrate that the veteran 
requires aid and attendance to perform routine activities of 
daily living.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of need for regular aid and attendance have not been 
met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted permanent and total non-service 
connected pension benefits by a rating decision dated in 
September 207.  Presently he is seeking entitlement to 
additional allowance for special monthly pension benefits 
based on the need for regular aid and attendance.  

For pension purposes, a person shall be considered to be in 
need of regular aid and assistance if such person (1) is a 
patient in a nursing home on account of mental or physical 
incapacity; (2) is helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 
3.351(b), (c) (2006).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of  
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
"Bedridden", i.e., the veteran is actually required to 
remain in bed, will be a proper basis for the determination.  
38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  Id.  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased disability pension benefits may 
still be payable if the veteran has a single permanent 
disability rated as 100 percent and: (1) Has an additional 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent permanent 
disability and involving different anatomical segments or 
bodily systems, or (2) Is permanently housebound by reason of 
permanent disability or disabilities.  This requirement is 
met when the veteran is substantially confined as a direct 
result of permanent disabilities to his or her dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).

Review of the claims folder reveals that the veteran 
currently has the following nonservice-connected 
disabilities:  passive dependent personality disorder, rated 
as 50 percent disabling; hypertension, occurring before and 
not caused or accelerated by diabetes mellitus type II, rated 
as 10 percent disabling; gastroesophageal reflux disease, 
rated as 10 percent disabling; hepatitis C, rated as 10 
percent disabling; and seborrhea, rated as 10 percent 
disabling.  The veteran is also service connected for 
diabetes mellitus type II, rated as 20 percent disabling.  
The combined disability rating for pension is 70 percent.  

The veteran also suffers from paralysis and associated 
disabilities related to gunshot wounds received after service 
in June 1974.  An April 1976 Board decision denied benefits 
for those injuries, finding that the gunshot wounds were due 
to the veteran's own willful misconduct.  The veteran's 
paralysis and associated disabilities are therefore not being 
considered for pension purposes.

The veteran was afforded a VA general medical examination in 
September 2007.  The examiner recorded that the veteran was 
59 years of age at the time and presented strapped in a 
wheelchair, unable to stand.  Importantly, the veteran did 
not have any significant visual impairments.  The veteran has 
not been hospitalized and is not in a nursing home.  See 38 
C.F.R. § 3.351(c).   

The examiner indicated that the veteran's stated major 
disabilities causing him to be unable to work are back pain 
from the gunshot wound, and osteoorosis of the lower spine 
and legs caused by disuse.  The examiner noted the veteran's 
obesity.  The examiner noted the veteran's diagnosis of 
diabetes mellitus in 2002 and of hypertension many years 
prior.  The examiner stated that "the veteran's daily 
activities are not really restricted by his diabetes 
mellitus", adding that the diabetes does not specifically 
limit any daily activities except for food choices.  

The examiner noted that the veteran suffers from neurogenic 
bladder, incontinence and sexual dysfunction, but specified 
that these are due to the gunshot wound and resulting 
paraplegia.  

The veteran was also afforded a VA psychiatric examination in 
September 2007.  The examiner noted that the veteran lives 
alone but receives help from his sisters with laundry and 
cleaning.  The psychiatric examiner stated that the veteran 
experiences lack of initiative and motivation, has difficulty 
concentrating and is ruminative, noting that these symptoms 
have been occurring for many years due to the veteran's 
chronic medical problems and condition.  The examiner found 
that the veteran drives a van equipped with a lift and is 
moderately limited in his activities of daily living, 
including toileting, shopping, bathing, and dressing, with 
severe limitation in performing household chores.  

Importantly, the VA psychiatric examiner stated that the 
veteran's problems with activities of daily living are 
related to the veteran's physical condition and not related 
to his mental health.  The examiner opined that the present 
psychiatric diagnosis, adjustment disorder with depressed 
mood, is related to a post-military incident (the gunshot 
wound causing paralysis) and the veteran's subsequent chronic 
adjustment to the disability with accompanying symptoms of 
depression.

The Board must find that these opinions are entitled to 
probative weight against this claim, clearly indicating that 
the veteran's current limitations in his daily activities and 
his psychiatric disability are related to his injuries 
resulting from the June 1974 gunshot wound, which was deemed 
by the Board to be the result of willful misconduct, and can 
not be used by the Board to grant the benefit requested by 
the veteran at this time. 

Simply stated, the Board finds that the VA examinations, the 
post-service treatment records (overall), and the service 
records provide evidence against this claim.  There is no 
basis to grant special monthly pension for regular aid and 
attendance, as the veteran has not met the criteria.  The law 
authorizes the payment of a pension to a veteran of wartime 
who has the requisite service and who is permanently and 
totally disabled from nonservice-connected disability not due 
to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521.

This decision does not suggest that the veteran's service 
connected and nonservice connected problems do not cause the 
veteran's difficulties.  The Board simply finds that they do 
not provide the basis for this benefit.  The post-service 
evidence clearly indicates that the problem the veteran has 
resulting from the gunshot wound causes him many problems and 
these problems can not provide the basis to grant this claim. 

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to special monthly pension by reason of need 
for regular aid and attendance.  In denying his claim, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through August 2007.  The appellant was afforded VA 
general medical and psychiatric examinations in September 
2007.  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to special monthly pension by reason of regular 
aid and attendance is denied.  

____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


